RATEMAKING JURISDICTIONS AND REGULATORY AGENCIES The Company is subject to regulation by the Arizona Corporation Commission (ACC), the Public Utilities Commission of Nevada (PUCN) and the California Public Utilities Commission (CPUC).These commissions regulate public utility rates, practices, facilities, and service territories in their respective states. The Federal Energy Regulatory Commission (FERC) regulates a wholly owned subsidiary of the Company, Paiute Pipeline Company (Paiute), and the rates it charges for transportation of gas directly to certain end-users and the transportation and storage of gas to various local distribution companies for resale in northern Nevada and northern California. Shown below is a list of the Company's ratemaking jurisdictions and the corresponding regulatory agency having jurisdiction: Ratemaking Jurisdiction Regulatory Agency Arizona: Arizona Corporation Commission 1200 West Washington Web site:www.azcc.gov Phoenix, AZ85007-2996 (602) 542-4251 FAX: (602) 542-2129 California: California Public Utilities Commission Northern 505 Van Ness Avenue Web site:www.cpuc.ca.gov Southern San Francisco, CA94102-3298 South Lake Tahoe (415) 703-2782 FAX: (415) 703-1758 Nevada: Public Utilities Commission of Nevada Northern 1150 East William Street Web site:http://puc.nv.gov Southern Carson City, NV89701-3109 (775) 684-6101 FAX: (775) 684-6110 Nevada/California: Federal Energy Regulatory Commission Paiute 888 First Street, N.E. Web site:www.ferc.gov Washington, DC20426 (202) 502-6088 FAX: (202) 208-2106 A list of the commissioners appointed or elected to the various regulatory agencies follows this page. SUMMARY OF COMMISSIONER STATUS BY JURISDICTION March 2015 ARIZONA Five members, elected statewide to four-year staggered terms.Governor appoints replacements, if position is vacated. Chairman Susan Bitter Smith Rep. Term ends 01/2017 Commissioner Bob Stump Rep. Term ends 01/2017 Commissioner Bob Burns Rep. Term ends 01/2017 Commissioner Tom Forese Rep. Term ends 01/2019 Commissioner Doug Little Rep. Term ends 01/2019 Executive Director Jodi Jerich CALIFORNIA Five members, appointed to six-year staggered terms by Governor and confirmed by Senate. President Michael Picker Dem. Term ends 12/31/2020 Commissioner Michel P. Florio Dem. Term ends 12/31/2016 Commissioner Carla J. Peterman Dem. Term ends 12/31/2018 Commissioner Catherine J. K. Sandoval Dem. Term ends 12/31/2016 Commissioner Liane M. Randolph Dem. Term ends 12/31/2020 Interim Executive Director Timothy Sullivan NEVADA Three members, appointed to four-year staggered terms by Governor; no confirmation required. Chairman Alaina Burtenshaw Dem. Term ends 09/30/2017 Commissioner David Noble Ind. Term ends 09/30/2016 Commissioner Rebecca Wagner Rep. Term ends 09/30/2015 Executive Director Crystal Jackson FERC Up to five members, appointed to five-year staggered terms by President and confirmed by U.S. Senate. Acting Chairman Cheryl A. LaFleur Dem. Term ends 06/30/2019 Commissioner Tony Clark Rep. Term ends 06/30/2016 Commissioner Philip D. Moeller Rep. Term ends 06/30/2015 Commissioner Norman C. Bay Dem. Term ends 06/30/2018 Commissioner Colette D. Honorable Dem. Term ends 06/30/2017 Secretary Kimberly D. Bose SUMMARY OF KEY REGULATORY FILINGS ADDITIONAL ADDITIONAL PERCENT OVERALL RATE OF MARGIN MARGIN AUTHORIZED RATE OF RETURN ON COMMON FILING TEST FILING EFFECTIVE REQUESTED AUTHORIZED OF REQUESTED RETURN COMMON EQUITY EQUITY JURISDICTION TYPE [1] PERIOD DATE DATE ($mm) ($mm) [2] AMOUNTS GRANTED GRANTED RATIO NEVADA Docket No. 09-04003(NNV) GRC 11/30/08 04/03/09 11/01/09 ) NM Docket No. 09-04003(SNV) GRC 11/30/08 04/03/09 11/01/09 66 Docket No. 09-06016(SNV) VIER 06/15/09 11/01/09 ) ) Docket No. 10-06008(SNV) VIER 06/04/10 11/01/10 ) ) Docket No. 11-06003(SNV) VIER 06/03/11 11/01/11 Docket No. 12-04005 (NNV) [3] GRC 11/30/11 04/04/12 04/09/13 34 Docket No. 12-04005 (SNV) [3] GRC 11/30/11 04/04/12 04/09/13 27 Docket No. 13-06006(SNV) VIER 06/04/13 01/01/14 ) ) Docket No. 14-06004(SNV) VIER 06/04/14 01/01/15 ) ) Docket No. 14-10002(NNV) GIR 10/01/14 01/01/15 Docket No. 14-10002(SNV) GIR 10/01/14 01/01/15 ARIZONA Docket No. G-0155A-07-0504 GRC 04/30/07 08/31/07 12/01/08 68 Docket No. G-0155A-10-0458 GRC 06/30/10 11/12/10 01/01/12 72 Docket No. G-0155A-10-0458 COYL 02/28/13 06/01/13 Docket No. G-0155A-10-0458 COYL 02/28/14 06/01/14 Docket No. G-0155A-10-0458 [4] COYL 02/27/15 06/01/15 TBD TBD TBD TBD TBD CALIFORNIA Application 07-12-022(SCA) GRC 12/31/09 12/21/07 01/01/09 34 Application 07-12-022(NCA/SLT) GRC 12/31/09 12/21/07 01/01/09 39 Advice Letter No. 829(SCA) Attrition 10/30/09 01/01/10 Advice Letter No. 829(NCA/SLT) Attrition 10/30/09 01/01/10 Advice Letter No. 857(SCA) Attrition 12/01/10 01/01/11 Advice Letter No. 857(NCA/SLT) Attrition 12/01/10 01/01/11 Advice Letter No. 877(SCA) Attrition 11/22/11 01/01/12 ) ) Advice Letter No. 877(NCA/SLT) Attrition 11/22/11 01/01/12 Advice Letter No. 904 (SCA) Attrition 11/29/12 01/01/13 Advice Letter No. 904 (NCA/SLT) Attrition 11/29/12 01/01/13 ) ) Application 12-12-024(SCA) GRC 12/31/14 12/20/12 06/12/14 34 Application 12-12-024(NCA/SLT) GRC 12/31/14 12/20/12 06/12/14 87 Advice Letter No. 960 (SCA) Attrition 11/26/14 01/01/15 Advice Letter No. 960 (NCA/SLT) Attrition 11/26/14 01/01/15 FERC Docket No. RP09-406 GRC 08/31/09 02/27/09 09/01/09 22 [5] [5] [5] Docket No. RP14-540 GRC 08/31/14 02/28/14 09/01/14 27 [5] [5] [5] [1] GRC General Rate Case; VIER Variable Interest Expense Recovery Mechanism; GIRGas Infrastructure Replacement; COYLCustomer Owned Yard Lines; Attrition Annual Attrition Filing and Automatic Trigger Mechanism for Cost of Capital [2] Authorized amounts do not include the effect of lower depreciation rates, which contribute to an increase in operating income [3] Original decision dated November 7, 2012 authorized $1.2 mm in NNV and $5.8 mm in SNV [4] 2015 COYL margin pending ACC approval, expected May 2015 [5] Stipulation - Not Identified in Order SUMMARY OPERATING RESULTS YEAR ENDED DECEMBER 31, (In thousands, except per share amounts) Results of Consolidated Operations Contribution to net income - gas operations $ Contribution to net income - construction services Net income $ Basic earnings per share $ Diluted earnings per share $ Average outstanding common shares Average shares outstanding (assuming dilution) Results of Natural Gas Operations Gas operating revenues $ Net cost of gas sold Operating margin Operations and maintenance expense Depreciation and amortization Taxes other than income taxes Operating income Other income (deductions) ) ) Net interest deductions Net interest deductions on subordinated debentures - Income before income taxes Income tax expense Contribution to consolidated net income $ SUMMARY CONSOLIDATED BALANCE SHEET AT DECEMBER 31, (In thousands) ASSETS Net utility plant $ Other property and investments Restricted cash - Current assets Noncurrent assets Total assets $ CAPITALIZATION Common stock equity $ Accumulated other comprehensive income (loss), net ) Retained earnings Noncontrolling interest ) - Subordinated debentures - Redeemable noncontrolling interest - Long-term debt, less current maturities Total capitalization LIABILITIES Current maturities of long-term debt Current liabilities Deferred income taxes and investment tax credits Other deferred credits and other long-term liabilities Total liabilities Total capitalization and liabilities $ GAS SEGMENT CASH FLOWS YEAR ENDED DECEMBER 31, (In thousands) From operating activities $ From investing activities ) From financing activities ) Net change in cash $ ) $ $ $ ) $ $ $ ) $ $ ) $ GAS OPERATIONS SEGMENT UTILITY PLANT AT DECEMBER 31, (In thousands) Distribution $ General Transmission Intangible Construction work in progress Other Accumulated depreciation & amortization ) Net utility plant $ OPERATIONS & MAINTENANCE EXPENSES YEAR ENDED DECEMBER 31, (In thousands) Distribution $ Administrative and general Customer accounts Transmission Production and storage expenses Customer service and informational Sales 12 15 6 65 Total operations and maintenance expenses $ GAS OPERATIONS SEGMENT AT DECEMBER 31, CUSTOMERS BY CLASS * Residential Small commercial Large commercial Industrial / Other Transportation Total customers ANNUAL CUSTOMER GROWTH RATE % SYSTEM THROUGHPUT BY CLASS YEAR ENDED DECEMBER 31, (In thousands of dekatherms) Residential Small commercial Large commercial Industrial / Other Transportation Total system throughput OPERATING MARGIN BY CLASS** YEAR ENDED DECEMBER 31, (In thousands) Residential $ Small commercial Large commercial Industrial / Other Transportation Total operating margin $ *Includes 19,000 customers associated with the acquisition of the South Lake Tahoe properties in April 2005. **Includes allocations of miscellaneous, unbilled, and other operating revenues. SOUTHWEST GAS CORPORATION MARKET PRICE PER SHARE High $ Low Close[1] COMMON SHARES OUTSTANDING (in thousands)[1] DIVIDEND YIELD[1] % DIVIDENDS DECLARED PER SHARE[2] $ PRICE / EARNINGS RATIO[1] RETURN ON EQUITY - TOTAL COMPANY[2] % RETURN ON EQUITY - GAS SEGMENT ONLY[2] % BOOK VALUE PER SHARE[1] $ GAS OPERATIONS SEGMENT YEAR ENDED DECEMBER 31, HEATING DEGREE DAY COMPARISON Actual Ten-year average NUMBER OF GAS SEGMENT EMPLOYEES[1] CUSTOMERS / EMPLOYEE[1] OPERATIONS & MAINTENANCE EXPENSE / CUSTOMER [2] $ WEIGHTED AVERAGE COST OF GAS (per therm)[2] $ CONSTRUCTION EXPENDITURES (in thousands)[2] $ [1]At December 31, [2]For the year ended December 31, GAS OPERATIONS SEGMENT Transportation Volumes and Operating Margin DEKATHERMS OPERATING DEKATHERMS OPERATING DIVISION/CUSTOMER TYPE TRANSPORTED MARGIN TRANSPORTED MARGIN Twelve Months Ended 12-31-14 Twelve Months Ended 12-31-13 Southern Nevada Commercial $ $ Industrial Power Generation Southern Nevada Totals $ $ Northern Nevada (1) Commercial $ $ Industrial Power Generation Resale Northern Nevada Totals $ $ Includes transportation customers of Paiute Pipeline Company, a wholly owned subsidiary of Southwest Gas Corporation. GAS OPERATIONS SEGMENT Transportation Volumes and Operating Margin DEKATHERMS OPERATING DEKATHERMS OPERATING DIVISION/CUSTOMER TYPE TRANSPORTED MARGIN TRANSPORTED MARGIN Twelve Months Ended 12-31-14 Twelve Months Ended 12-31-13 Southern Arizona Commercial $ $ Industrial Power Generation Irrigation Southern Arizona Totals $ $ Central Arizona Commercial $ $ Industrial Power Generation Irrigation Central Arizona Totals $ $ GAS OPERATIONS SEGMENT Transportation Volumes and Operating Margin DEKATHERMS OPERATING DEKATHERMS OPERATING DIVISION/CUSTOMER TYPE TRANSPORTED MARGIN TRANSPORTED MARGIN Twelve Months Ended 12-31-14 Twelve Months Ended 12-31-13 Southern California Commercial $ $ Industrial Power Generation Southern California Totals $ $ Total Company(1) Commercial $ $ Industrial Power Generation Resale Irrigation TOTAL COMPANY $ $ Includes transportation customers of Paiute Pipeline Company, a wholly owned subsidiary of Southwest Gas Corporation.
